DETAILED ACTION
This Office Action is in response to Application filed March 4, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Group I and Species 1, claims 1-9, in the reply filed on March 31, 2021 is acknowledged.  The traversal is on the grounds that “While the Office introduced, in the outstanding restriction requirement, an example of how the claimed product may be manufactured with a process other than the claimed method (and vice versa) to restrict the present application as Groups I (product) and II (method), the Office fails to establish that there would be a materially different process (or the materially different product) which can make (or be made from) the claimed product (or the claimed process)”, that “However, the display structure and the display device are not independent nor distinct from each other because both are directed to similar configurations of the display structure”, and that “Thus, for the above reasons, Applicant respectfully submits that there would not be a serious search and/or examination burden even if all claims were examined together, and/or if claims 1-9 and 14-19 were examined together under Species I.”  This is not found persuasive because (a) the Examiner already established a materially distinct process in the Restriction Requirement mailed February 8, 2021, and it is not clear what the allegation “the Office fails to establish that there would be a materially different process (or the materially different product) which can make (or be made from) the claimed product (or the claimed process)” suggests, (b) Applicants did not provide any evidence that the display 

Applicants' election with traverse of Subspecies 3 drawn to the embodiment shown in Fig. 4 of current application, claims 1-3 and 6-8, in the reply filed on April 29, 2021 is acknowledged.  The traversal is on the grounds that “Applicant respectfully submits that there would not be a serious search and/or examination burden even if restriction were not required because the Office’s noted subspecies are not independent nor distinct from each other because they are directed to similar configurations of a display structure.”  This is not found persuasive because Applicants did not provide any evidence why there would not be a serious search and/or examination burden when all the claims directed to distinct subspecies are examined, and rather, Applicants did not provide any evidence that the subspecies are obvious variants from each other as the Examiner noted in the Restriction Requirement mailed February 8, 2021.  The requirement is still deemed proper and is therefore made FINAL.  Claim 4 is directed to the nonelected subspecies shown in Fig. 6 of current application as disclosed in paragraph [0055] of current application; Claim 5 reciting a red, green and blue pixel is 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
On line 4 of claim 1, “that” should be replaced with “a resolution”.
On line 10 of claim 1, “those” should be replaced with “areas”.
On line 2 of claim 8, “that” should be replaced with “an area”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether the limitation “areas of the plurality of first openings are less than those of the plurality of second openings” recited on lines 10-11 suggests whether the area of each individual first opening is less than the area of each individual second opening, or the “areas of the plurality of first openings” can be areas of grouped plurality of first openings or even areas of imaginary openings recited in claims 2 and 3, because (a) Applicants do not specifically claim what the “areas of the plurality of first openings” and the areas “of the plurality of second openings” refer to, (b) as Applicants claim in claims 2 and 3, the claimed “openings” may not necessarily suggest actual or physical/tangible openings that are physically contiguous and observable, (c) rather, the “openings” can suggest imaginary openings that may be arbitrarily selected, and (d) in this case, the claim limitation cited above would depend on how “the plurality of first openings” and “the plurality of second openings” are defined.  Claims 2, 3 and 6-8 depend on claim 1, and therefore, claims 2, 3 and 6-8 are also indefinite.
(2) Regarding claim 2, it is not clear whether the limitation “at least two adjacent first openings” recited on line 4 can suggest any number of adjacent first openings that is greater than two, because (a) the phrase “at least two” suggests two or more, and can even suggest “an entirety of”, whose configuration where the entirety of the first openings are connected to form the claimed imaginary opening may not be directed to Applicants’ inventive concept since the total area of the entirety of the first openings 41 cannot be substantially the same with the area of each of the plurality of second openings 42 in Fig. 4 of current application, and (b) depending on what the phrase “at least two” suggests, the first and/or second openings should have different areas according to the number that corresponds to “at least two”, which Applicants do not specifically claim.

Claims 3, 6 and 7 depend on claim 2, and therefore, claims 3, 6 and 7 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sung et al. (US 8,330,352)
Regarding claims 1-3 and 6-8, Sung et al. disclose a display structure (Figs. 10 and 11), comprising: a first region (region including R1, G1, R2 and G2), comprising a plurality of first pixels (R1, R2, G1 and G2); a second region (region including B1 and individual areas of the plurality of first openings are less than those (coupled or two combined areas) of the plurality of second openings (claim 1), wherein the plurality of first openings have substantially the same areas and shapes, and the plurality of second openings have substantially the same areas and shapes; outer margins of at least two adjacent first openings of the plurality of first openings are respectively connected to form an imaginary opening that has substantially the same area and shape as each of the plurality of second openings, which is indefinite as discussed above, and also can be met by selecting an arbitrary “imaginary opening” that meets the claim limitation (claim 2), wherein the plurality of first pixels (R1, R2, G1 and G2) are same as the plurality of first openings in number, and positions of the plurality of first pixels are corresponding to positions of the plurality of first openings; the plurality of second pixels (B1 and B2) are same as the plurality of second openings in number, and positions of the plurality of second pixels are corresponding to positions of the plurality of second openings; the first pixels (R1 and specifically claim what “an area” of the first and second region each refers to, and (b) therefore, the claimed areas of the first and second region can be arbitrarily selected to meet the claim limitation (claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xin et al. (US 10,991,767)
Fan et al. (US 2019/0326366)
Xin et al. (US 10,565,424)
Akimoto et al. (US 10,353,501)
Shen et al. (US 9,240,436)
Kim et al. (US 8,354,789)
Lee (US 8,159,508)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 14, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815